IN RE: Mayeux, Hayden E. M.D.;— Defendant(s); Applying for Supervisory and/or Remedial Writ; to the Court of Appeal, Third Circuit, Number CW99-0499; Parish of Vermilion 15th Judicial District Court Div. “C” Number 56,300
Granted in part, denied in part. That portion of the judgment of the court of appeal allowing the witness to testify as to the physician’s standard of care is vacated and set aside, and the ruling of the trial court, prohibiting the witness from testifying as to the physician’s standard of care, is reinstated. As to that portion of the court of appeal’s judgment allowing the witness to testify in his capacity as an expert in pharmacology, the writ is denied.
LEMMON, J. not on panel.
JOHNSON, J. would deny the writ.